Citation Nr: 1603236	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbar disability prior to June 20, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbar disability beginning June 20, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982 and from October 2004 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009, the Veteran testified at a videoconference hearing before the undersigned; a transcript of this hearing is of record.

During the course of the appeal, a June 2011 rating decision increased the initial 10 percent evaluation assigned to 20 percent, effective June 20, 2010.

The Board ultimately denied the increased rating claim in a March 2015 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court/CAVC). Following the filing of a Joint Motion for Remand (JMR), the Court issued an Order in December 2015 that granted the JMR and returned the file back to the Board for proceedings consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The JMR found the Board erred in relying on inadequate medical examination reports to determine that the Veteran's low back disability did not warrant an evaluation in excess of 10 percent prior to June 20, 2010 and in excess of 20 percent since June 20, 2010.  See CAVC Decision received December 18, 2015.  The specific examination reports the parties objected to were conducted in June 2010 and July 2012.  The inadequacy identified was non-compliance with the rule set forth in Mitchell regarding flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The Board was instructed to obtain a new medical examination that contained opinions as to all the Veteran's symptoms, including any neurological ones.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all VA treatment records since May 2014 that pertain to the Veteran's low back disability.

2.  Then arrange for a VA spine examination to determine the severity of the Veteran's low back disability.  The Veteran's VBMS file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

a) The clinician should obtain a full history from the Veteran and a statement as to whether the low back disability has worsened since the last examination.

b) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the low back.  

c) The report should discuss the examiner's objective evaluation for any weakened movement of the low back, excess fatigability with use, incoordination, and painful motion.

d) To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  

e) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

f) If any neurological findings associated with the low back disability, such as radiculopathy, are found, all findings and an assessment of their severity must be noted.

3.  Thereafter, the RO/AOJ should readjudicate the Veteran's claims.  If the maximum benefit sought on appeal with respect to any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




